UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7803


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO BUTTS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:00-cr-00067-JBF-1)


Submitted:   June 10, 2010                       Decided:   June 22, 2010


Before MOTZ and    SHEDD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Lorenzo Butts, Jr., Appellant Pro Se. Kevin Michael Comstock,
Joseph Evan DePadilla, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lorenzo Butts, Jr., appeals the district court’s order

denying   his   motion   for    reduction   of   sentence   pursuant   to   18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.        United States v. Butts, No. 2:00-

cr-00067-JBF-1 (E.D. Va. Aug 14, 2009).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2